August 13, 2010 Via EDGAR and U.S. Mail Michael Seaman Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Simmons First National Corporation Form 10-K for Fiscal Year Ended December 31, 2009 Filed March 2, 2010 File No. 000-06253 Dear Mr. Seaman: We are in receipt of your comment letter dated August 2, 2010 pertaining to our Form 10-K for December31, 2009. As we discussed by phone, we will be unable to amend the filing and provide you with the requested information within ten business days, but can complete these matters within fifteen business days. We respectfully request an extension of time until Friday, August 20, 2010 to file the amendment and provide the requested information. Please direct any questions or additional comments regarding the Form 10-K and this letter to the undersigned at (501) 558-3141, or our legal counsel in this regard, Patrick Burrow at (501) 379-1715. Sincerely, /s/Robert A. Fehlman Robert A. Fehlman Executive Vice President and Chief Financial Officer Simmons First National Corporation cc: Mark Webb SEC Division of Corporation Finance Kevin W. Vaughn SEC Division of Corporation Finance J. Thomas May Simmons First National Corporation Patrick A. Burrow Quattlebaum, Grooms, Tull & Burrow PLLC P.O. BOX 7009PINE BLUFF, ARKANSAS 71611-7009(870) 541-1000www.simmonsfirst.com
